Citation Nr: 1444436	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  09-17 898	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for gastro-esophageal reflux disease (GERD), also claimed secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from June 1994 to June 1998 in the United States Marine Corps.  He also served in the Army and Army Reserves from May 2004 to April 2009, with confirmed active duty from May 2005 to May 2006.  He was awarded, among other things, a Purple Heart Medal and Combat Action Badge for his service in Iraq from 2005 to 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The case was brought before the Board in May 2012 and February 2014, at which times the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include affording him a VA examination. The requested development having been partially completed, the case is once again before the Board for appellate consideration of the issue on appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran indicates he began having problems with acid reflux immediately after returning from Iraq in 2006.  In the alternative, he believes his service-connected PTSD, particularly the medications he takes for his PTSD, aggravates his acid reflux.

Service treatment records indicate treatment for vomiting, nausea, gastroenteritis, and diarrhea.  In July 2005, for example, the Veteran was treated for symptoms of nausea and diarrhea for two days after eating Chinese food.  He was diagnosed with gastroenteritis.  

The Veteran indicates he became very sensitive to certain foods after returning from Iraq.  VA outpatient treatment records indicate he was seen and treated for acid reflux as early as April 2007, which was diagnosed as GERD in July 2007.
The claim was previously remanded twice to ensure all relevant records were obtained and to afford the Veteran a VA examination to determine the likely etiology of the Veteran's GERD.

Additionally service treatment records were obtained, and the Veteran was afforded a VA examination in March 2014.  Therein, the examiner noted the Veteran's contentions that his symptoms started in 2006, but did not otherwise opine or address whether the Veteran's GERD was incurred during active duty.  Rather, the examiner's opinion focused mainly on the question of whether the Veteran's PTSD condition or medications caused or aggravated GERD, which the examiner opined in the negative.  The examiner did not proffer an opinion as to whether the Veteran's GERD is directly attributable to his military service in light of his lay contentions describing symptoms since 2006 and in light of in-service treatment for vomiting, nausea, and diarrhea, particularly after eating certain foods.

Again, the Veteran contends that his acid reflux began in 2006, shortly after returning from Iraq.  His VA outpatient treatment records indicate his acid reflux was treated at least as early as April 2007, while the Veteran was still in the Army Reserve and within one year of his active duty in Iraq.

 A new VA examination is necessary to ascertain the likelihood the Veteran's GERD was first manifested during a period of active duty, or otherwise related to his active duty.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The AMC should also take this opportunity to obtain recent VA outpatient treatment records from December 2012 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ensure that the Veteran is provided with all appropriate notice as to the issue on appeal, to include the evidence necessary to substantiate a claim secondary to service-connected disabilities.  Attempts should be made to obtain any records identified and, regardless of the Veteran's response, the RO/AMC should also obtain VA outpatient treatment records from the VAMC in Huntington, West Virginia and associated outpatient clinics from December 2012 to the present.  All efforts to obtain VA records should be fully documented.  

2.  After the above is completed and records are obtained to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his GERD. The claims folder must be reviewed by the examiner and the examiner is directed to consider in-service complaints of nausea, vomiting, and diarrhea, to include after eating certain foods, his lay statements of acid reflux symptoms beginning in 2006 shortly after returning from Iraq, and treatment for acid reflux found in VA outpatient treatment records as early as April 2007, within a year of returning from Iraq. The examiner is also to be informed of the Veteran's service-connected disability PTSD and any medications taken for PTSD. 

All necessary special studies or tests are to be accomplished.

Based on the examination and review of the records, the examiner should render an opinion as to each of the following:

(a) Is it at least as likely as not (a 50 percent probability or more) that the Veteran's GERD was incurred during the Veteran's active service, was caused by active service, or is otherwise realted to active service in light of in-service complaints, lay testimony, and treatment for acid reflux as early as April 2007?

(b) If the answer to (a) above is no, then is it at least as likely as not (50 percent probability or more) that the Veteran's GERD is caused or aggravated by his service-connected PTSD or medications taken for PTSD?  
   
Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The examiner must provide a complete rationale for any opinion expressed, based on clinical experience, medical expertise, and established medical principles.  

3. The RO must notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  Thereafter, readjudicate the Veteran's issue remaining on appeal.  If the claim remains denied, provide the Veteran a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

